Exhibit 10.1
Execution Version

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

This Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement,
dated as of October 25, 2007 (this “Amendment”), is entered into among TOUSA,
Inc., a Delaware corporation (the “Administrative Borrower”), each Subsidiary
Borrower (as defined in the Credit Agreement (as defined below) and, together
with the Administrative Borrower, the “Borrowers”), the Lenders and Issuers
(each as defined below) and Citicorp North America, Inc., as Administrative
Agent (in such capacity, the “Administrative Agent”), and amends the Second
Amended and Restated Revolving Credit Agreement dated as of July 31, 2007 (as
amended to the date hereof and as the same may be further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”) entered into
among the Borrowers, the institutions from time to time party thereto as lenders
(the “Lenders”), the Issuers (as defined in the Credit Agreement), the
Administrative Agent, and the other Agents and Arrangers named therein.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H :

Whereas, the Borrowers, the Lenders and the Issuers party hereto and the
Administrative Agent desire to amend the Credit Agreement in order to effect the
changes described below;

Now, Therefore, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:



      Section 1. Amendments to the Credit Agreement

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

“Amendment Effective Date” means as of October 22, 2007.

“Designated Period” means the period from the Amendment Effective Date through
and including December 31, 2007.

“Minimum Operating Cash Flow” has the meaning set forth in Schedule V.

“Third Quarter Disclosure Events” means the matters described on Schedule III
hereto.

“Weekly Cash Flow Budget” means the weekly cash flow budget of the
Administrative Borrower and its Subsidiaries set forth on Schedule IV.

(b) Section 1.1 of the Credit Agreement is hereby amended by deleting the
pricing grid contained in the definition of Applicable Margin and replacing it
with the following :

                                              Total Leverage          
Eurodollar  Rate   Base Rate   Letters of Level   Ratio   Ratings   Loans   
     Loans             Credit     
1
  Less than or equal   Bal/BB+ or higher     2.50 %     1.00 %     2.50 %
 
  to 1.0                                
2
  Greater than 1.0   Ba2/BB     2.60 %     1.00 %     2.60 %
 
  but less than or                                
 
  equal to 1.25                                
3
  Greater than 1.25   Ba3/BB-     3.00 %     2.00 %     3.00 %
 
  but less than or                                
 
  equal to 1.50                                
4
  Greater than 1.50   BI/B+     3.50 %     2.50 %     3.50 %
 
  but less than or                                
 
  equal to 1.75                                
5
  Greater than 1.75     B2/B       5.00 %     4.00 %     5.00 %
 
  but less than or                                
 
  equal to 2.75                                
6
  Greater than 2.75   Caa1/CCC+ or lower     5.25 %     4.25 %     5.25 %

(c) Section 2.1 of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:

“Notwithstanding anything to the contrary contained herein the Lenders shall
have no obligation to make Loans hereunder (other than Loans pursuant to
Section 2.4(g)) during the Designated Period in excess of an aggregate
outstanding amount at any time equal to the lesser of (i) an amount equal to (A)
$65,000,000 plus (B) the principal amount of Loans outstanding on the Amendment
Effective Date prepaid during the Designated Period pursuant to the last
sentence of Section 2.8(b), and (ii) an amount equal to (A) (1) $130,000,000
plus (2) the principal amount of Loans outstanding on the Amendment Effective
Date prepaid during the Designated Period pursuant to the last sentence of
Section 2.8(b), minus (B) an amount equal to the sum of (1) unpaid Reimbursement
Obligations arising during the Designated Period, (2) the aggregate stated
amount of Letters of Credit Issued during the Designated Period (not including
existing Letters of Credit extended or renewed during the Designated Period but
including any increase in stated amount of any Letter of Credit during the
Designated Period) and (3) outstanding Loans made during the Designated Period;
provided, however, in no event shall the Lenders have any obligation to make
Loans hereunder (other than Loans pursuant to Section 2.4(g)) prior to
October 30, 2007.”

(d) Section 2.2(a)(ii)(C) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“(C) whether any portion of the proposed Borrowing will be of Base Rate Loans of
Eurodollar Rate Loans, provided, however, that all proposed Borrowings during
the Designated Period shall be Base Rate Loans,”

(e) Section 2.4(a) of the Credit Agreement is hereby amended by adding the
following as clause (viii):

“(viii) after giving effect to the Issuance of such Letter of Credit, (A) the
aggregate stated amount of Letters of Credit Issued during the Designated Period
(not including existing Letters of Credit extended or renewed during the
Designated Period but including any increase in stated amount of any Letter of
Credit during the Designated Period) plus (B) unpaid Reimbursement Obligations
arising during the Designated Period plus (C) all Loans made during the
Designated Period shall not exceed an amount equal to (1) $130,000,000 plus
(2) the principal amount of Loans outstanding on the Amendment Effective Date
prepaid during the Designated Period pursuant to the last sentence of
Section 2.8(b).”

(f) Section 2.8(b) of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:

“To the extent that the aggregate amount of Loans made hereunder during the
Designated Period plus the stated amount of Letters of Credit Issued during the
Designated Period (other than existing Letters of Credit extended or renewed
during the Designated Period but including any increase in stated amount of any
Letter of Credit during the Designated Period) and Reimbursement Obligations
arising during the Designated Period shall exceed an amount equal to the sum of
(i) $130,000,000 plus (ii) the principal amount of Loans outstanding on the
Amendment Effective Date prepaid during the Designated Period pursuant to the
last sentence of this Section 2.8(b), the Borrowers shall within one Business
Day repay Loans in an amount equal to such excess. Notwithstanding anything to
the contrary contained herein, if at any time during the Designated Period the
Borrowers have in excess of $60,000,000 in Unrestricted Cash (determined on a
bank cash basis and not book cash basis) at the close of any Business Day, the
Borrowers shall, not later than one Business Day thereafter, prepay Loans in an
amount equal to such excess, and the provision of Section 2.8(e) shall not apply
to any prepayment required to be made pursuant to this sentence.”

(g) Section 2.10(a) of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:

“Notwithstanding anything to the contrary contained herein, during the
Designated Period, the Administrative Borrower may not elect (x) to convert Base
Rate Loans or any portion thereof to Eurodollar Rate Loans or (y) to continue
Eurodollar Rate Loans or any portion thereof for an additional Interest Period.”

(h) Section 3.2(b)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(i) the representations and warranties set forth in Article IV and in the other
Loan Documents (other than the representations and warranties set forth in
Section 4.20 of the Credit Agreement with respect to any Loan or Issuance made
during the Designated Period) are true and correct on and as of the Effective
Date and are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of any such
date after the Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representation, and warranties
were true and correct in all material respects (except that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) on and as of such earlier date; and”

(i) Section 4.5 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“There has been no Material Adverse Change and there have been no events or
developments (other than the Transeastern Events or the Third Quarter Disclosure
Events) that in the aggregate have had a Material Adverse Effect since
December 31, 2006.”

(j) Section 5.1 of the Credit Agreement is hereby amended by adding the
following proviso to the end thereof:

“provided however that prior to December 31, 2007, no Default or Event of
Default shall exist with respect to the failure by the Administrative Borrower
to maintain Tangible Net Worth for the fiscal quarter ended September 30, 2007”

(k) Section 5.2 of the Credit Agreement is hereby amended by inserting the
following proviso immediately after the grid set forth therein:

“provided however that prior to December 31, 2007, no Default or Event of
Default shall exist with respect to the failure by the Administrative Borrower
to maintain the Total Leverage Ratio for the fiscal quarter ended September 30,
2007”

(l) Section 5.3 of the Credit Agreement is hereby amended by inserting the
following proviso immediately after the grid set forth therein:

“provided however that prior to December 31, 2007, no Default or Event of
Default shall exist with respect to the failure by the Administrative Borrower
to maintain the Interest Coverage Ratio for the fiscal quarter ended
September 30, 2007 prior to December 31, 2007”

(m) Section 5.4 of the Credit Agreement is hereby amended by adding the
following proviso to the end of the first sentence thereof:

“provided however that prior to December 31, 2007, no Default or Event of
Default shall exist with respect to the failure by the Administrative Borrower
to maintain such ratio for the fiscal quarter ended September 30, 2007”

(n) Section 5.5 of the Credit Agreement is hereby amended by adding the
following proviso to the end of the first sentence thereof:

“provided however that prior to December 31, 2007, no Default or Event of
Default shall exist with respect to the failure by the Administrative Borrower
to maintain such ratio for the fiscal quarter ended September 30, 2007.”

(o) Article V of the Credit Agreement is hereby amended by adding the following
as Section 5.7:

“Section 5.7 Minimum Operating Cash Flow.

For the five week period ending November 30, 2007, operating cash flow of the
Administrative Borrower minus the stated amount of any Letters of Credit Issued
during the Designated Period (other than existing Letters of Credit extended or
renewed during the Designated Period but including any increase in stated amount
of any Letter of Credit during the Designated Period) in a stated amount in
excess of $5,000,000, shall not be less than Minimum Operating Cash Flow. For
the purposes of this Section 5.7, operating cash flow of the Administrative
Borrower shall mean operating cash flow (determined in a manner consistent with
the Weekly Cash Flow Budget) before Asset Sale proceeds, land bank receivables
and debt service and financing fees (including fees paid in connection with any
amendment of the Loan Documents and the First Lien Term Loan Documents).”

(p) Section 6.1 of the Credit Agreement is hereby amended by adding the
following as subsection (n):

“(n) The Administrative Borrower shall furnish to the Administrative Agent on
the Wednesday of each calendar week during the Designated Period, a report
setting forth in reasonable detail any material variances from the Weekly Cash
Flow Budget on the basis of the actual prior week as well on a cumulative
basis.”

(q) Article VI of the Credit Agreement is hereby amended by adding the following
as Section 6.23:

“Section 6.23 Compliance with Weekly Budget.

The Administrative Borrower shall and shall cause of each of its Subsidiaries to
use commercially reasonable efforts to make disbursements in a manner that is
consistent with the Weekly Cash Flow Budget. The Administrative Agent may, and
shall at the direction of the Requisite Lenders, conduct audits from time to
time of the Administrative Borrower’s compliance with such Weekly Cash Flow
Budget at the sole cost and expense of the Borrowers. The Administrative
Borrower shall conduct a weekly telephone conference call with the
Administrative Agent (and its designated representatives, attorneys, consultants
and advisors) to discuss the Weekly Cash Flow Budget and any information
requested pursuant to Section 6.1(m) (which for the avoidance of doubt, shall
include consultation with the Administrative Agent (and its designated
representatives, attorneys, consultants and advisors) as to (i) potential
restructuring and refinancing proposals under consideration or made by any of
the Borrowers and (ii) any material proposals delivered to or received by the
Administrative Borrower and its Subsidiaries from any holder or holders of
Indebtedness of such Person relating to any amendment, waiver, recapitalization,
restructuring, refinancing or other modification of such Indebtedness (a
“Restructuring Proposal”) that the Administrative Borrower or such Subsidiary is
considering undertaking (and the Administrative Borrower agrees to deliver
copies of any term sheets relating to such Restructuring Proposal (unless the
Administrative Borrower believes in good faith that delivery of such term sheet
would adversely affect the negotiations of such Restructuring Proposal)).”

(r) Section 7.2(i) of the Credit Agreement is hereby amended by inserting adding
the following proviso to the end of thereof:

“; provided, however, that, notwithstanding the foregoing, during the Designated
Period, the Administrative Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly make “Designated Period
Investments” in an aggregate amount that exceeds $10,000,000 (for the purposes
of this proviso, the term “Designated Period Investments” shall mean an amount
equal to (x) cash Investments (including letters of credit) in, or contributions
or loans to, Unaffiliated Joint Ventures and Unaffiliated Unrestricted
Subsidiaries minus (y) all cash returns, cash dividends and cash distributions
(or the fair market value of any non-cash returns, dividends and distributions)
received by the Administrative Borrower or any of its Restricted Subsidiaries
with respect to Unaffiliated Joint Ventures and Unaffiliated Unrestricted
Subsidiaries).”

(s) The Credit Agreement is hereby amended by inserting the schedule attached
hereto as Exhibit A as Schedule III of the Credit Agreement.

(t) The Credit Agreement is hereby amended by inserting the schedule attached
hereto as Exhibit B as Schedule IV to the Credit Agreement.

(u) The Credit Agreement is hereby amended by inserting the schedule attached
hereto as Exhibit C as Schedule V to the Credit Agreement.



      Section 2. Reduction of Revolving Credit Commitment

The Administrative Borrower hereby notifies the Administrative Agent that, in
accordance with Section 2.5 of the Credit Agreement, it is terminating unused
portions of the Revolving Credit Commitments of the Lenders in an amount equal
to $50,000,000 effective as of the Effective Date.



      Section 3. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall be effective as of October 22, 2007 (the “Amendment
Effective Date”), but only when and if each of the following conditions
precedent shall have been satisfied or waived by the Administrative Agent (such
date being the “Effective Date”):

(i) Executed Counterparts. The Administrative Agent shall have received this
Amendment duly executed by each Borrower and the Requisite Lenders, the Issuers
and the Administrative Agent.

(ii) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Administrative Agent.

(iii) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

(iv) Amendment Fee. Provided that the conditions precedent set forth in this
Section 3 shall have been satisfied or waived by the Administrative Agent no
later than October 24, 2007, the Administrative Borrower will pay to each Lender
who has delivered to the Administrative Agent an executed counterpart of this
Amendment no later than October 24, 2007, a fee equal to 50 bps (0.50%) of the
Revolving Credit Commitment of such Lender (as reduced by this Amendment). Such
fees, if payable, will be paid by the Administrative Borrower on the Business
Day following the Effective Date.

(v) Costs and Expenses Paid. The Borrowers shall have paid (A) to the
Administrative Agent all fees payable to the Lenders pursuant to clause
(iv) above, (B) all costs and invoiced out-of-pocket expenses of the
Administrative Agent then due under Section 10.3 of the Credit Agreement,
including invoiced expenses incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel) and all
other costs, expenses and fees then due under any Loan Document and (C) to CNAI,
as Administrative Agent, First Lien Term Loan Administrative Agent and Second
Lien Administrative Agent, a retainer equal to $500,000 for the fees and
expenses of counsel and the financial advisors to CNAI in such capacities.

(vi) Pro forma Borrowing Base Adjustment. The Administrative Agent shall have
received a pro forma manual update of the Borrowing Base calculation set forth
in the Borrowing Base Certificate for the period ending August 30, 2007, which
shall approximate changes as a result of: (A) impairments to GAAP values of
Borrowing Base Assets as of September 30, 2007, (B) sales and other partial
releases of Mortgaged Property through a recent date, (C) cash updated through a
recent date and (D) outstanding Letters of Credit and outstanding Loans through
a recent date, which shall be in a format reasonably satisfactory to the
Administrative Agent.



      Section 4. Representations and Warranties

On and as of the Effective Date, after giving effect to this Amendment, each
Borrower hereby represents and warrants to the Administrative Agent and each
Lender and Issuer as follows:

(i) this Amendment has been duly authorized, executed and delivered by each
Borrower and constitutes the legal, valid and binding obligations of such
Borrower enforceable against such Borrower in accordance with its terms and the
Credit Agreement as amended by this Amendment and constitutes the legal, valid
and binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms, in each case, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject to general
principals of equity, regardless of whether considered in a proceeding in equity
or at law;

(ii) each of the representations and warranties contained in Article IV of the
Credit Agreement and each other Loan Document (other than the representations
and warranties set forth in Section 4.20 of the Credit Agreement) is true and
correct in all material respects on and as of the Effective Date, as if made on
and as of such date and except to the extent that such representations and
warranties specifically relate to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specific date; provided, however, that references therein to
the “Credit Agreement” shall be deemed to refer to the Credit Agreement as
amended hereby and after giving effect to the consents and waivers set forth
herein; and

(iii) no Default or Event of Default has occurred and is continuing.



      Section 5. Reference to the Effect on the Loan Documents

(a) As of the Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment Effective Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrowers, Joint Lead Arrangers or the agents under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.

(d) This Amendment is a Loan Document.

(e) Each Subsidiary Borrower hereby reaffirms its obligations as a Guarantor
under the Guaranty in all respects.



      Section 6. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.



      Section 7. Governing Law

This Amendment and the rights and obligations of the parties shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.



      Section 8. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.



      Section 9. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.



      Section 10. Release

Upon the Effective Date, the Administrative Borrower and each Subsidiary
Borrower hereby absolutely and unconditionally releases, acquits and forever
discharges the Administrative Agent, the Issuers and each Lender (other than any
Non-Funding Lender) from any and all manner of claims, demands, actions, causes
of action and damages that the Administrative Borrower or any Subsidiary
Borrower may have as of the Effective Date on account of or in any way arising
out of any and all damages or consequences of any act or omission related to
this Amendment or the Credit Agreement or the transactions contemplated hereby
or thereby; provided, however, such release does not constitute a release of
claims of third parties or claims arising under chapter 5 of title 11 of the
United States Code.



      Section 11. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.



      Section 12. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.



      Section 13. Waiver of Jury Trial

Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.

[SIGNATURE PAGES FOLLOW]

1

In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers, trustees and general partners thereunto duly
authorized, as of the date first written above.

      TOUSA, INC., as the Administrative Borrower
By:/s/Stephen M. Wagman

 
  Name: Stephen M. Wagman
 
  Title: Chief Financial Officer

      Subsidiary Borrowers: ENGLE/GILLIGAN, LLC ENGLE HOMES COMMERCIAL
CONSTRUCTION, LLC ENGLE HOMES RESIDENTIAL  CONSTRUCTION, L.L.C. ENGLE/JAMES LLC
ENGLE SIERRA VERDE P4, LLC LB/TE #1, LLC LORTON SOUTH CONDOMINIUM, LLC MCKAY
LANDING LLC NEWMARK HOMES, L.L.C. NEWMARK HOMES PURCHASING, L.P. NEWMARK HOMES,
L.P. PREFERRED BUILDERS REALTY, INC. SILVERLAKE INTERESTS, L.C. TOI, LLC TOUSA,
LLC TOUSA ASSOCIATES SERVICES COMPANY TOUSA HOMES, INC. TOUSA HOMES, L.P. TOUSA
HOMES INVESTMENT #1, INC. TOUSA HOMES FLORIDA, L.P. TOUSA HOMES INVESTMENT #2,
INC. TOUSA HOMES INVESTMENT #2, LLC TOUSA REALTY, INC. TOUSA INVESTMENT #2, INC.
TOUSA HOMES ARIZONA, LLC TOUSA HOMES COLORADO, LLC TOUSA HOMES NEVADA, LLC TOUSA
HOMES MID-ATLANTIC HOLDING, LLC TOUSA HOMES MID-ATLANTIC, LLC TOUSA MID-ATLANTIC
INVESTMENT, LLC TOUSA/WEST HOLDINGS, INC. By:/s/ Paul Berkowitz Name: Paul
Berkowitz Title: Executive Vice President





2





 
Subsidiary Borrowers (continued):
NEWMARK HOMES BUSINESS TRUST
By: /s/ Paul Berkowitz
Name: Paul Berkowitz
Title: Co-Managing Trustee
By: /s/ Stephen M. Wagman
Name: Stephen M. Wagman
Title: Co-Managing Trustee
By: /s/ Russell Devendorf
Name: Russell Devendorf
Title: Co-Managing Trustee

3

  Subsidiary Borrowers: ENGLE HOMES DELAWARE, INC. TOUSA DELAWARE, INC. TOUSA
FUNDING, LLC By:/s/Paul Berkowitz Name: Paul Berkowitz Title:   President

4

CITICORP NORTH AMERICA, INC.,
as Administrative Agent and a Lender

By: /s/ Tucker R. Borden
Name: Tucker R. Borden
Title:VP

5
CITIBANK, N.A., as a Lender


By: /s/ Erin Finegan
Name: Erin Finegan
Title: Attorney-In-Fact

CITIBANK, N.A., as an Issuer

By: /s/ Tucker R. Borden
Name: Tucker R. Borden
Title: VP

6
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender


By: /s/ Dusan Lazarov
Name: Dusan Lazarov
Title:VP

By: /s/ Susan LeFevre
Name: Susan LeFevre
Title:VP

7
JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ John P. McDonagh
Name: John P. McDonagh
Title: Managing Director

8
WACHOVIA BANK, N.A., as a Lender

By: /s/ R. Scott Holtzapple
Name: R. Scott Holtzapple
Title: SVP






9



    BANK OF AMERICA, as a Lender

By: /s/ Jonathan M. Barnes
Name: Jonathan M. Barnes
Title:VP

10
BRANCH BANKING AND TRUST COMPANY, as a Lender


By: /s/ Anne C. Grady
Name: Anne C. Grady
Title: VP

11
BANKUNITED, FSB, as a Lender

By: /s/ Roy D. Tanis
Name: Roy D. Tanis
Title:SVP

12
COMERICA BANK, as a Lender




By: /s/ Harve Light
Name: Harve Light
Title:VP

13
COMPASS BANK, as a Lender

By: /s/ Johanna Duke Paley
Name: Johanna Duke Paley
Title: SVP

14
QUADRANGLE MASTER FUNDING LTD, as a Lender


By: Quadrangle Debt Recovery Advisors
Its: Advisor

By: /s/ Christopher Santana
Name: Christopher Santana
Title: Managing Principal

15
DK ACQUISITION PARTNERS, L.P., as a Lender




By: /s/ Anthony Yoseloff
Name: Anthony Yoseloff
Title:General Partner of MH Davidson & Co., General Partner of DK Acquisition
Partners,
L.P.

16
GUARANTY BANK, as a Lender

By: /s/ Dan M. Killian
Name: Dan M. Killian
Title: SVP

17
GOLDMAN SACHS CREDIT PARTNERS L.P., as a Lender


By: /s/ Pedro Ramirez
Name: Pedro Ramirez
Title: Authorized Signatory

18
NATIXIS, as a Lender

By: /s/ Marie-Edith Dugeny
Name: Marie-Edith Dugeny
Title: Managing Director



By: /s/ Timothee Deupont
Name: Timothee Deupont
Title:Associate

19
NATIONAL CITY BANK, as a Lender

By: /s/ Gary L. Wimer
Name: Gary L. Wimer
Title: EVP

20
QUATTRO SPECIAL SITUATIONS, as a Lender


By: /s/ Patrick Criscillo
Name: Patrick Criscillo
Title:CFO

21
UBS LOAN FINANCE, LLC, as a Lender

By: /s/ Richard L. Tavrow
Name: Richard L. Tavrow
Title: Director


By: /s/ David B. Julie
Name: David B. Julie
Title:Associate Director

22
U.S. BANK NATIONAL ASSOCIATION, as a Lender

By: /s/ Greg Wilson
Name: Greg Wilson
Title: VP






23